UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1183



KAMRAN TAVAKOLI-NOURI,

                                              Plaintiff - Appellant,

          versus


NATIONAL RAILROAD PASSENGER CORPORATION, a/k/a
Amtrak;   MICHAEL   BIBLEHIMER;   MARILYN   C.
BROOKHARDT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
3632-AMD)


Submitted:   April 13, 2000                 Decided:   April 20, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kamran Tavakoli-Nouri, Appellant Pro Se. Patricia McHugh Lambert,
Stuart Schad, HODES, ULMAN, PESSIN & KATZ, P.A., Towson, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kamran Tavakoli-Nouri appeals from the district court’s order

denying his motion to reconsider an earlier order denying a motion

to remand.    We dismiss the appeal for lack of jurisdiction because

the order is not appealable.   This court may exercise jurisdiction

only over final orders, see 28 U.S.C. § 1291 (1994), and certain

interlocutory and collateral orders.    See 28 U.S.C. § 1292 (1994);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541 (1949).    The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2